The facts in this case sufficiently appear in the opinion below. The appeal is from two orders: one, appointing a *Page 197 
temporary receiver to operate and control the bus corporation as in effect the principal asset of the estate of George C. Wunschel, deceased; restraining the individual defendants from disposing of or encumbering the stock in said corporation standing in their names; and from collecting dividends thereon; restraining the corporation from disposing of or encumbering its property (principally a bus, and a local franchise to operate it); appointing a temporary receiver to conduct the bus business; and taking over into the court of chancery the accounting of the estate of deceased Wunschel. The second order refused a stay of the injunction and receivership.
The suit is in effect one by a creditor of a deceased debtor to prevent a fraudulent disposition of the estate in order to avoid payment of the complainant's claim. We concur in the finding of the vice-chancellor that the fraudulent conduct he recites was amply proved, and consider that the relief awarded pendentelite was properly so awarded.
As to taking over the accounting of the estate on grounds of fraud, it is sufficient to cite Filley v. Van Dyke, supra, relied on in part by the vice-chancellor.
As to the denial of a stay pending appeal, it should be obvious that the granting of such a stay would necessarily have defeated the whole aim and object of the suit, and have left the court with nothing on which to act in case of an affirmance.
The orders under review are affirmed.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, LLOYD, CASE, BODINE, DONGES, HEHER, PERSKIE, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, WALKER, JJ. 15.
For reversal — None. *Page 198